                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:20-CR-00260-RJC-DSC
 USA                                          )
                                              )
    v.                                        )                  ORDER
                                              )
 KYREE CATHEY-HINES                           )
                                              )

         THIS MATTER is before the Court on the defendant’s pro se motion for an

emergency bond hearing concerning compassionate release. (Doc. No. 26).

         The defendant is awaiting sentencing and is currently represented by

counsel. (Appointment of Counsel, Aug. 28, 2020). Local Criminal Rule 47.1(g)

requires motions to be filed by counsel unless a defendant has formally waived his

right to counsel before a judicial officer.

         IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DENIED.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                          Signed: June 9, 2021




         Case 3:20-cr-00260-RJC-DSC Document 27 Filed 06/09/21 Page 1 of 1
